Title: To Benjamin Franklin from Francis Coffyn: Two Letters, 9 October 1779
From: Coffyn, Francis
To: Franklin, Benjamin


I.
Hond. SirDunkerque Octor. 9th 1779
I beg leave to refer to the letter I had the honour to address your Excellency on the 3d. inst. being since deprived of your Excellencys favours, the purport of this is cheafly to inform your Excellency, that M. Stephen Merchant late Captain of the black prince has resign’d the command of Said privateer, and return’d me the Commission your Excellency was pleased to grant him, which, with the instructions, I Send here inclosed, and beg the favour of your Excellency to acknowledge the receipt. As Mr. Torris owner of Said privateer intends to give the command of her to M. Patrick Dowling, late first Lieutenant, he desired me to request your Excellency would endorse or fill up the said Commission in favour of Mr. Patrick Dowling, mentioning in the margin or at the bottom that he has reimplaced Capn. Merchant in the command, or if any blanck Commissions are left, to grant him a new one.
Captain Marchant will sett off to morrow for Paris. I believe he intends to return to America.
The Edgar, Dromadary & Diamond which were Sent from the Downs in quest of Capn. Jones Squadron, are (I am tol’d) return’d to that station, the former Sail’d for Spithead to Join Sir Chs. Hardys Fleet.
The black prince & Princess, are fitting out with all Expedition, I believe they will be ready for Sea in 10 or 12 days.
I have the honour to Subscribe myself with profound respect Your Excellencys most obedt & most devoted humble Servant
Frans. Coffyn
 
Notation: F Coffyn. Oct 9. 1779
 
II.
Hond. Sir.Dunkerque 9. Octor. 1779.
Captain Stephen Marchant having resign’d the command of the Black Prince privateer, will Set off to morrow for Paris, with an intend to return to America, he requested me to give him a few lines to introduce him to your Excellency, which I take the liberty to do, and to request your Excellency will advise him in what manner he may proceed.
I have the honour to remain with due respect Your Excellency Most obedt & most humble Servant
Frans. Coffyn
 
Addressed: A Son Excellence / Monseigneur B Franklin, / Ministre plenipotentiaire des Etats / unis de l’Amerique Septentrionale / a la Cour de France / à Passi
Notation: F Coffyn. Oct 9. 1779
